DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a unit for calculating a difference between a known calibration vector magnitude and the measured vector magnitude, a unit for dividing the difference by the square root of 2 ... to calculate an error signal, a unit for adding the error signal to the X-axis ... and ... Y-axis output respectively or subtracting the error signal from the X-axis ... and the Y-axis output ... to calculate the calibrated output signals of the X-axis and the Y-axis angle sensors, and a unit for calculating an arc tangent of a factor obtained by dividing the calibrated Y-axis output signal by the calibrated X-axis output signal to provide the rotation angle of the external magnetic field", in combination with the remaining claim elements as set forth in claim 1, and claims 2, 5-6, and 8-11 depending therefrom.
The prior art does not disclose or suggest, "wherein a temperature signal generated by the temperature sensor is used for calculating a linearly varying peak value, the offset calibration value, and/or vector magnitude calibration value with respect to temperature", in combination with the remaining claim elements as set forth in claim 7 and 16.
The prior art does not disclose or suggest, "calculating a difference between a known calibration vector magnitude and the measured vector magnitude; dividing the difference by the square root of 2 ... to calculate an error signal; adding the error signal to the X-axis output and the Y-axis output respectively or subtracting the error signal from the X-axis output and the Y-axis output ... to calculate the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 12/30/20, with respect to the previous art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn. 
Regarding Applicant’s remarks on page 7 of the reply, pertaining to claims 7 and 16, Examiner agrees these claims are now in the form indicated allowable.
Regarding Applicant’s remarks on pages 11-17, Examiner agrees that the amendments to claims 1 and 12 overcome the previous rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
These references both disclose magnetic angular position sensing systems, wherein measurement errors introduced by stray magnetic fields are corrected for.  However, neither qualifies as prior art.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852